          Case 2:21-cv-00364-JMY Document 3 Filed 02/08/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
 JILLIAN SCHROTBERGER,                                   :
                                                         :
                                                           NO. 21-cv-00364
                        Plaintiff,                       :
                                                         :
                v.                                       :
                                                         :
 JOHN DOE, as the ADMINISTRATOR of the                   :
 ESTATE OF ANDREAS SCHNEIDER-                            :
 NEUREITHER, et al.                                      :
                                                         :
                        Defendants.                      :
                                                         :

                                     ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter my appearance on behalf of Plaintiff Jillian Schrotberger in the above

referenced matter.

                                                    Respectfully submitted,

                                                    /s/ Eric J. Schreiner
                                                    Eric J. Schreiner (No. 76721)
                                                    KLEINBARD LLC
                                                    Three Logan Square
                                                    1717 Arch Street, 5th Floor
                                                    Philadelphia, PA 19103
                                                    Phone: (215) 568-2000
 Dated: February 8, 2021                            Email: eschreiner@kleinbard.com
